Case 19-40910   Doc 6   Filed 10/22/19   Entered 10/22/19 12:27:04   Desc Main
                           Document      Page 1 of 6
Case 19-40910   Doc 6   Filed 10/22/19   Entered 10/22/19 12:27:04   Desc Main
                           Document      Page 2 of 6
Case 19-40910   Doc 6   Filed 10/22/19   Entered 10/22/19 12:27:04   Desc Main
                           Document      Page 3 of 6
Case 19-40910   Doc 6   Filed 10/22/19   Entered 10/22/19 12:27:04   Desc Main
                           Document      Page 4 of 6
Case 19-40910   Doc 6   Filed 10/22/19   Entered 10/22/19 12:27:04   Desc Main
                           Document      Page 5 of 6
Case 19-40910   Doc 6   Filed 10/22/19   Entered 10/22/19 12:27:04   Desc Main
                           Document      Page 6 of 6
